Citation Nr: 1539840	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-17 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for abdominal abscess as a result of incarcerated ventral hernia repair surgery performed at a VA medical facility on August 24, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In March 2013 the Veteran testified before the undersigned at a Travel Board hearing. A transcript of that hearing is of record.

When the case was previously before the Board in May 2015 it was remanded for additional development.


FINDINGS OF FACT

1.  The veteran underwent ventral hernia repair surgery at a VA medical center on August 24, 2007.   

2.  Although the Veteran incurred additional disability in the form of an abdominal abscess as a result of the surgery, VA negligence, careless, or other fault was not involved, and VA exercised the degree of care that would be expected of a reasonable health care provider.

3.  Informed consent was obtained, and infection and abdominal abscess were foreseeable consequences of the surgical procedure.





CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for abdominal abscess as a result of incarcerated ventral hernia repair surgery performed at a VA medical facility on August 24, 2007 have not been met.  38 U.S.C.A. § 1151 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  A July 2011 letter satisfied the duty to notify provisions, to include proper notice to the Veteran regarding the regulations pertinent to the establishment of an effective date and of the disability rating.  Moreover, the letter was sent prior to the initial unfavorable decision.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A VA examination was conducted in December 2011 and VA medical opinions were obtained in January 2012, September 2012, and June 2015.  The record does not reflect that, when considered together, the examination or opinions were inadequate for rating purposes.  The Board finds that collectively the examination and opinions were adequate because the examination was based on an examination of the Veteran, to include discussion of his complaints and symptoms, and the medical opinions contain adequate rationales predicated on a thorough review of the claims file.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

With regard to the Veteran's contentions that VA was negligent because they did not notify the Veteran that AlloDerm mesh was recalled and the allegation that VA was negligent in leaving a surgical clip inside his abdomen during his August 2007 hernia repair surgery and subsequent surgeries, the Board has not obtained a medical opinion.  The Board finds that a VA examination/opinion with regard to these contentions are not warranted.  U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in greater detail below, the contention that VA is somehow negligent for not informing the Veteran when AlloDerm mesh was been recalled is an unsubstantiated allegation by the Veteran.  There is also no evidence that VA deviated from the standard of care when using the specific AlloDerm mesh product during the August 24, 2007 surgery other than the Veteran's own statements.  Moreover, there is no evidence regarding the recall of the specific product in the record apart from the Veteran's own statements.  Further, there is no evidence of additional disability from the alleged failure to notify the Veteran or of the use of the specific mesh product.  Importantly, the June 2015 VA examiner opined that the Veteran's August 24, 2007 hernia repair surgery was performed pursuant to protocol.  With respect to the Veteran's argument that additional disability was caused by VA's failure to remove a surgical clip during his August 24, 2007 surgery/subsequent VA hernia surgeries, the evidence shows that the first time the surgical clip was noted was during a July 2014 VA CT scan of the pelvis.  The evidence does not suggest that surgical clips were used during the 2007 surgeries (instead, the records show that sutures were used), and the Veteran had subsequent abdominal surgeries in November 2008 (incision and drainage of abdominal wall abscess and removal of stitches from previous surgery) and July 2010 (incision of soft tissue abscess, complicated or deep) at a private hospital (University Health System, which is not associated with VA).  VA treatment records reflect that a May 2008 CT scan of the abdomen shows that no surgical clip was present.  Additionally, the clip was not noted to be present at the outset of the July 2010 surgery.  Therefore, there are two intervening surgery events (in 2008 and 2010) which occurred between the time of the 2007 VA hernia repair surgeries and the 2014 CT scan showing a surgical clip was found at the splenic hilum.  Notably, the June 2015 VA opinion notes that sponge, sharps, and instrument counts were accurate after all VA surgeries.  Therefore, there is no competent evidence that the surgical clip was left in the Veteran's abdomen during the August 24, 2007 or subsequent VA hernia repair surgeries or that the surgical clip caused additional disability.  The competent evidence shows that the sutures were infected (not any surgical clip), and caused the abscess, and that this is a very common and foreseeable risk to the specific surgery at issue.  Although the standard under McLendon to obtain a VA examination is low, the Board finds that a claim of etiology by someone without the required medical or scientific expertise and without any supporting evidence, is insufficient.  In this case, there is no competent medical evidence of the Veteran's allegations except his own lay statements.  Therefore, the Board concludes that there is no duty to provide a medical opinion on these contentions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked. In this case, the Veteran was assisted at the Board hearing by an accredited representative from the Texas Veterans Commission.  During the Veteran's hearing, the VLJ and the Veteran's representative asked the Veteran questions relevant to establish the elements of his claim and the hearing focused on the elements necessary to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its May 2015 remand.  The May 2015 remand instructed the RO/AMC to obtain an addendum medical opinion with an adequate rationale which addressed the Veteran's specific contentions.  The Board finds that the RO has complied with the Board's instructions and that the June 2015 opinion report substantially complies with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria

Compensation or DIC shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether a veteran has an additional disability due to VA medical care, VA compares the veteran's condition immediately before the beginning of the relevant care or treatment to the veteran's condition after such care or treatment. 38 C.F.R. § 3.361(b). 

To establish causation, evidence must show that the VA medical treatment resulted in the veteran's additional disability or death. Merely showing that a veteran received care, treatment, or examination and has additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The proximate cause of disability is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

In determining whether there was informed consent, VA will consider whether healthcare providers substantially complied with the requirements of § 17.32. Minor deviations from the requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1)(ii). 

The informed consent process must be appropriately documented in the record and signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation; require anesthesia or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; or require injections of any substance into a joint space or body cavity.  38 C.F.R. § 17.32(d)(1).

Factual Background

The hearing testimony and other written argument indicate that the Veteran underwent four prior ventral hernia repair surgeries before his August 2007 surgery which forms the basis of this claim.  The Veteran claims on August 24, 2007 his bowel was incarcerated and he needed to have emergency surgery.  He stated that the VA surgery included a cadaver graft and there were many adhesions.  The Veteran's son testified that the next day the he was called for permission to operate again on the Veteran.  The Veteran indicated that at that time the cadaver graft was taken out and then the Veteran had to go back in to surgery on August 27, 2007.  The Veteran stated that the August 27, 2007 surgery revealed fibrous material covering the bowel and an infection.  Thereafter, the Veteran reported having repeated problems and infections at the surgery wound site.  The Veteran stated that he then had additional surgery at University Hospital, where the surgeon removed two balls of surgical twine from his abdomen.  The Veteran testified that he has constant drainage from the surgical wound and the surgical wound has never fully healed.  He contends that he was not informed that cadaver skin would be used, the balls of surgical twine left in his abdomen caused his additional problems, and he did not give consent for the August 24, 2007 surgery or the next few surgeries performed at VA.

The record reflects that an informed consent form, signed by the Veteran on August 24, 2007 at 12:12pm, is of record regarding the exploratory surgery, possible bowel resection, possible ostomy, possible temporary vacuum closure versus mesh closure of hernia, and all indicated procedures.  It was noted to be an investigative surgery and it was noted that the patient had been counseled as to the nature of the proposed procedure(s), attendant risks involved, and expected results. 

An August 24, 2007 VA operation report reflects pre- and post-operative diagnoses of incarcerated ventral hernia.  It was noted that the Veteran had a history of hiatal hernia repair and ventral hernia repair times four.  He presented with a three day history of incarcerated ventral hernia.  It was noted that the Veteran had stated that he had had a reducible ventral hernia ever since his last operation.  However, he presented today with a three day history of incarcerated bowel.  It was noted that the Veteran consented to the surgery, with the risks and benefits of possible bowel injury, open abdomen, long-term ventilator dependence, recurrence, bowel resection or ostomy, heart attack, stroke and death.  The operation report indicates that there was an extensive amount of lysis of adhesions to get into the peritoneum, as well as lysis of adhesions to get into the hernia sac.  It was noted to be a very complex ventral hernia that had Swiss cheese appearance with multiple incarcerated areas of bowel, including large and small bowel and omentum.  The hernia contents were reduced, and all bowel was viable; however, there was one area of omentum that had hernia sac incorporated in it and it had areas of bleeding, so a partial omentectomy was performed.  All previous mesh was removed to viable fascia and a complex closure with an AlloDerm piece was performed.  Two Blake drains were placed and the skin was closed with staples.  The Veteran was in stable condition.

Also of record is an August 25, 2007 informed consent form for exploratory surgery, possible bowel resection, and possible ostomy, and all indicated procedures.  It was noted to be an exploratory surgery and that the nature of the proposed procedure(s), attendant risks involved, and expected results were discussed with the Veteran's son, who was noted to have provided consent for the surgery over the phone.

An August 25, 2007 operation report notes that the preoperative and postoperative diagnoses were abdominal compartment syndrome, status post exploratory laparotomy, extensive lysis of adhesions, partial omentectomy, reduction of multiple Swiss cheese ventral hernias, modified component separation, AlloDerm closure of fascia, AlloDerm re-enforcement of lateral abdominal wall, and abdominoplasty.  The operation performed was exploratory laparotomy with temporary back pack closure.  It was noted that the Veteran's son consented, with the risks and benefits explained, including the risk of bowel enterotomy and fistula formation, prolonged open abdomen and prolonged ventilation, increased risk of peri-operative heart attack, stroke, and death.  The operation report indicates that the staples were removed, the AlloDerm was opened in the midline very carefully with a knife, and then Metzenbaum were used to extend along the midline.  At that point the small bowel and omentum popped out in the expected fashion.  The Veteran's abdomen was explored and there were no signs of bleeding, and no signs of bowel ischemia.  A cassette cover was then used to pack the abdomen, followed by a VAC sponge.  Two French Blake drains were left in place.  Ioban was used for temporary closure. 

An August 27, 2007 consent form for abdominal washout, possible closure, and all indicated procedures is of record.  It was noted that the Veteran lacked decision making capacity and the Veteran's family could not be located to provide consent.  Therefore, the Chief of Staff of the hospital had signed the consent form.

An August 27, 2007 operation report notes a pre and post-operative diagnosis of open abdomen ventral hernia.  (It was noted that the Veteran was status post exploratory laparotomy and repair of the incisional hernia on August 24, 2007.  It was also noted that his postoperative course was complicated by abdominal compartment syndrome the following day, and status post exploratory laparotomy and decompression and vacuum pack closure had to be performed.)  The Veteran was taken to the operating room for exploratory laparotomy washout and possible closure of the abdominal wall defect.  It was noted that the Veteran was not currently able to consent and his next of kin could not be reached; therefore, consent was obtained from the Chief of Staff.  It was noted that the abdominal dressings were removed and the intraabdominal contents were examined for deserosalization.  There was fibrinous material covering the bowel.  The whole length of the small bowel and large bowel showed no injury.  The area of previous deserosalization sutures was intact and there was no injury in the small bowel.  The previous omentectomy region showed three areas of ischemic necrotizing fat which was ligated and removed.  Transverse and large bowel were normal.  After confirming that there was no gross contamination of the bowel and there were no injuries in the bowel, the previous AlloDerm attached to the fascia on both sides of the abdomen was found and a towel was used to cover over the entire bowel and tried to place the bowel into the abdomen by lifting up the AlloDerm bilaterally.  A new large AlloDerm was used by sewing this new AlloDerm mesh with the previous AlloDerm that was sutured to the fascia.  This was done using running Ethicon stitch under no tension.  The abdomen was closed and the subcutaneous fat was irrigated with normal saline.  Four French Blake drains were inserted into the subcutaneous space and the pre-peritoneal space.  The subcutaneous tissue was then closed with interrupted 2-0 Vicryl and the skin was reapproximated using simple 2-0 Nylon stitch.  At the end of the case the needle, sponge, and instrument counts were correct.  The Veteran was in stable condition. 

A November 2007 VA treatment record notes that examination of the Veteran's abdomen revealed no masses or tenderness, but there was a 3.0 cm x 3.0 cm wound at the superior portion of the ventral herniorrhaphy scar with dirty looking base and with serous drainage. 

A December 2007 VA treatment record notes that the Veteran had pain from the recurrent ventral hernia.  It was noted that he had a ventral herniorrhaphy on August 24, 2007.  He was seen on November 28 2007 with an infected operative wound.  Wound culture showed staph aureus sensitive to the antibiotic given. 

A February 2008 VA treatment record revealed that examination of the abdomen revealed herniorrhaphy area small area open wound with bloody drainage. 

April and May 2008 VA treatment records notes that examination of the abdomen revealed no masses or tenderness, but there was a large ventral hernia.  There was no drainage or signs of infection.

A November 2008 private operative report from University Health System indicates that the Veteran underwent incision and drainage of abdominal wall abscesses and removal of previous stitch.  The report notes that there was extensive inflammatory tissue in the subcutaneous region.  A small pocket of pus was entered and the pus was cultured.  The dissection followed the course of the Ethibond stitch and the entire stitch was removed.  This was sent as specimen.  It was noted that the Veteran tolerated the procedure well.  

A July 2010 operative report from University Health System notes that the Veteran underwent incision of soft tissue abscess, complicated or deep.  It was noted that the Veteran was status post multiple hernia repairs, now with persistent midline hernia.  It was noted that he had an abdominal wall abscess, for which he was being taken to the operating room for drainage.  

A July 2010 surgical pathology report from University Health System indicates that the Veteran had subcutaneous tissue and foreign body excision of the abdomen.  The diagnosis was foreign body (suture material) and acute and chronic inflammation with abscess, granulation tissue, fat necrosis and fibrosis. 

A December 2011 VA examination report indicates that the claimed condition is less likely than not proximately due to or the result of the Veteran's service-connected condition.  The rationale is that the Veteran has recurrent draining abdominal wall abscess due to infected abdominal wall graft or sutures, which is due to surgeries done in the past for abdominal wall hernias.

A January 2012 VA examination report authored by the same VA examiner who provided the December 2011 opinion notes that the Veteran's abdominal abscess is at least as likely as not proximately due or the result of infected permanent sutures status post exploratory laparotomy with extensive lysis of adhesions, partial omentectomy and reduction of multiple Swiss cheese ventral hernias, modified component separation, AlloDerm closure of fascia, AlloDerm reinforcement of lateral abdominal wall and abdominoplasty that was done at the Houston VA Medical Center on August 24, 2007 and exploratory laparotomy, placement of mesh and Blake drains times four with primary closure of the abdominal wall on August 27, 2007.  The same VA examiner provided an addendum medical opinion in September 2012, stating that the Veteran's additional disabilities are not due to carelessness, negligence, lack of proper skill, error in judgment, or fault of the part of the VA or an event not reasonably foreseeable.

An additional medical opinion was obtained in June 2015.  The VA examiner who provided the June 2015 addendum opinion indicated agreement with the January and September 2012 VA opinions.  The examiner reasoned that wound infection is a known potential complication of abdominal surgeries, in general, and abdominal herniorrhaphy/hernioplasty, specifically.  The examiner noted that in the UpToDate review "Wound infection following repair of abdominal wall hernia" last updated July 30, 2014, with literature review current through May 2015, the overall infection rate for mesh hernioplasties was five percent in a systematic review that included 2,418 patients from six cohort studies.  Another study (consisting of eight trials with 526 patients) found that laparoscopic ventral hernia repair with mesh was associated with significantly fewer superficial wound infections compared with an open repair (1.5 percent for the laparoscopic repair versus 10.1 percent for the open repair).  Thus, from the two studies cited, the infection rate of abdominal wall hernia repair is on the order of five to 10 percent of cases.  The examiner went on to state that abdominal abscesses can occur despite meticulous care and attention to detail.  The examiner opined that there is no evidence to suggest that in this case the abscess was caused by carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA.  The examiner also opined that the Veteran's wound infection and subsequent abscess was certainly foreseeable.  The examiner stated that given the published studies demonstrating a published rate of infection of five to 10 percent for the procedure that was performed on this Veteran (and since this implies that one in 10 to one in 20 patients undergoing this procedure will develop an infection), the Veteran's additional disabilities are not due to carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA, or an event not reasonably foreseeable.

Regarding whether the Veteran provided informed consent concerning the surgeries and the use of cadaver skin, and whether surgical twine was left in the Veteran's abdomen during any VA hernia repair surgery, the June 2015 VA examiner noted that the Veteran was implanted with AlloDerm tissue matrix.  The examiner explained that AlloDerm tissue matrix is created from cadaveric dermis (a layer of skin) and is rendered acellular by a proprietary treatment.  After this treatment, no cadaver skin cells remain.  Therefore, AlloDerm is not cadaver skin.  The examiner went on to explain that in order to stop bleeding during surgery, sutures are required.  These are tied around bleeding blood vessels and are left in place.  The examiner noted that this is the standard of care.  In addition to their use for controlling bleeding, the examiner explained that sutures are also used (and required) to attach graft material to surrounding tissues.  In this case, according to the August 2007 operative report, the Veteran's AlloDerm graft was attached "using running 0 Ethicons stitch under no tension".  To attach this graft, the suture, being continuous, had to be at least 16 cm in length.  The pathology report dated September 26, 2010 reported that there were two sutures retrieved from the operative site, measuring 32.0 and 16.0 cm in length, blue in color.  According to the Ethicon product catalog, suture materials are designated by color and construction characteristics.  Blue sutures are composed of nylon monofilament.  The examiner indicated that these would not degrade over time (they are not absorbable) and these sutures would be expected to remain in place for the life of the patient after placement.  The examiner opined that it was neither desirable nor possible to remove these sutures prior to closing the Veteran's abdominal wound at the time of the original surgery.  The examiner explained that, if by "surgical twine" the Veteran is referring to the sutures, then it is true that sutures were left in the Veteran's abdomen, as would be expected given the procedure performed.  Sponge, sharps, and instrument counts were correct and verified.  The examiner opined that there is no evidence that unintended suture material was left in the Veteran's abdomen cavity.  The examiner stated that once the AlloDerm matrix became incorporated with the surrounding tissues, the sutures were no longer required to hold the graft in place, and they could be removed.  Since the sutures served as an "anchor" for continuing infection, the examiner explained that removal was necessary and was accomplished in in 2010, with the sutures being sent to the pathologist.  It was these sutures that were described in the report.  The examiner opined that the procedures performed were preceded by informed consent prior to the first surgery, given by the Veteran.  Informed consent could not be obtained prior to the second procedure, because the Veteran was unable to give consent.  The examiner indicated that when no next of kin was available for consent, consent was obtained from the Chief of Surgery, per protocol.  The examiner stated that the normal standard protocol was followed in this regard.  Finally, the examiner explained that informed consent regarding cadaver skin was not required, because cadaver skin was not used during any VA hernia repair surgery.  

Analysis

The evidence shows that the abdominal abscess is an additional disability, which resulted from the ventral hernia repair surgery in August 2007.  Thus, it must next be determined whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the surgical treatment.  38 U.S.C.A. § 1151. 

The Veteran states that the abdominal abscess was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the surgical treatment on the part of VA.  He has specifically indicated that the abdominal abscess was caused by infection as a result of surgical twine having been left in his abdomen during the VA hernia repair surgery, that he was not informed that cadaver skin would be used, that he was not informed that AlloDerm mesh was recalled, that he did not give consent for the August 24, 2007 surgery or the next few surgeries performed at VA, and that a surgical clip was left in his abdomen after one of the VA hernia repair surgeries and this caused additional medical problems.  

The Board notes that the Veteran was under general anesthesia at the time of the surgery, and there is no competent evidence opining that VA failed to exercise the degree of care that would be expected of a reasonable health care provider in the course of the surgery.  See 38 C.F.R. § 3.361(d).  Moreover, the author of the VA opinion in June 2015 stated that infection and abdominal abscess are common complications of the specific surgery undergone by the Veteran, and that there was no VA negligence, lack of proper care, or other VA fault involved.  The VA examiner pointed out that abdominal abscesses occur in as many as one out of 10 to one out of 20 patients who undergo this surgery, and specifically noted that there was no surgical twine or other unintended foreign body left in the Veteran's abdomen.  In this regard, the examiner stated that the Veteran had sutures put in to stop bleeding during surgery.  The sutures were tied around bleeding blood vessels and were left in place, which is the standard of care.  In addition, sutures were also required to attach the AlloDerm graft material to surrounding tissues.  These sutures were not absorbable and would therefore be expected to remain in place for the life of the Veteran after placement.  The examiner specifically noted that it was neither desirable nor possible to remove these sutures prior to closing the Veteran's abdominal wound at the time of the original surgery.  As such, they remained in the Veteran's abdomen as a result of the VA surgeries.  The examiner specifically responded to the Veteran's claim by stating that if what the Veteran meant by stating "surgical twine" was left in his abdomen, he was referring to the sutures, then it is true that sutures were left in the Veteran's abdomen; however, this was noted to be expected given the procedure performed.  Importantly, the examiner stated that sponge, sharps, and instrument counts were correct and verified, and there is no evidence that unintended suture material was left in the Veteran's abdomen cavity.  The examiner stated that once the AlloDerm matrix became incorporated with the surrounding tissues, the sutures were no longer required to hold the graft in place, and they could be removed.  Since the sutures served as an anchor for continuing infection, removal was necessary and was accomplished in in 2010, with the sutures being sent to the pathologist, and determined to be infected.  However, the examiner noted that such infections are commonplace and certainly foreseeable consequences of the surgery.

The Board finds that the medical records and opinion are more probative than the Veteran's statement of what he believes happened during a surgical procedure which took place while he was under general anesthesia, and thus, unable to observe the proceedings.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Lay assertions may support the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation).  In addition to the lack of personal observation, the Veteran lacks expertise in interpreting medical findings and reports, and he has not provided any rationale which would outweigh the medical opinion finding that there was no evidence of lack of proper care. 

Concerning whether there was informed consent, on the day of the Veteran's surgery on August 24, 2007, it was noted that all potential risks, benefits, and expectations, had been discussed with the Veteran, who understood and agreed to proceed.  Similarly, informed consent was obtained from the Veteran's son on August 25, 2007 for the subsequent exploratory surgery, possible bowel resection, possible ostomy and all indicated procedures.  It was explained as an exploratory surgery and the nature of the proposed procedures, risks, and expected results were discussed with the Veteran's son.  An August 27, 2007 consent form for abdominal washout, possible closure and all indicated procedures was signed by the hospital Chief of Staff.  The informed consent was administered to the Veteran or his proxy and signed by him or his proxy, the counseling physician, and a witness, and dated as listed above.  This is sufficient documentation that informed consent was obtained.  38 C.F.R. § 17.32(d) provides that the informed consent process must be appropriately documented in the health record, and a signed, generic consent form satisfies this documentation requirement.  See Halcomb v. Shinseki, 23 Vet. App. 234, 24 (2009).  Additionally, it is proper protocol to obtain informed consent from the next of kin, as was obtained from the Veteran's son when the Veteran himself was not available, and the Chief of Staff when neither the Veteran nor his next of kin was available.  As such, it is clear that the Veteran consented to undergoing the surgery and associated procedures.  In any event, the VA opinion stated that the abdominal abscess was a foreseeable complication, and there is no argument otherwise.

Furthermore, the Veteran's contention that he did not provide informed consent regarding the use of cadaver skin is not supported by the record.  The medical evidence shows that cadaver skin was not actually used, as the Veteran contends.  Instead, the June 2015 VA examiner explained that AlloDerm tissue matrix is created from cadaveric dermis (a layer of skin) and is rendered acellular by a proprietary treatment.  After this treatment, no cadaver skin cells remain.  Therefore, AlloDerm is not cadaver skin, and as such, consent for use of cadaver skin did not need to be provided.  In any event, proper consent was explained, as noted above, to the Veteran or his proxy, and the details of the surgery were explained prior to surgery.

With respect to the Veteran's contentions that VA was negligent because they did not notify the Veteran that AlloDerm mesh was recalled and the allegation that VA was negligent in leaving a surgical clip inside his abdomen during his August 2007 hernia repair surgery and subsequent surgeries, the Board finds that nothing in the record substantiates the Veteran's contentions and there is no competent evidence to support these theories of entitlement.  

The Veteran indicated in his VA Form 9 that VA did not notify him upon the recall of AlloDerm mesh with cadaver skin.  He has not technically argued why or how VA is somehow negligent for not informing the Veteran when AlloDerm mesh was allegedly recalled, and he has not submitted any further evidence about the existence or nature of any such recall.  The record contains nothing about this contention except the Veteran's own unsubstantiated allegation in his VA Form 9.  While it was not argued by the Veteran, there is also no evidence that VA deviated from the standard of care when using the specific AlloDerm mesh product during the August 24, 2007 surgery.  The Veteran did not submit any evidence regarding the recall of the specific AlloDerm product used during his surgery, or whether the specific product used during his surgery was in fact recalled.  Further, there is no evidence of additional disability from the alleged failure to notify the Veteran or of the use of the specific mesh product.  Importantly, the June 2015 VA examiner opined that the Veteran's hernia repair surgery was performed pursuant to protocol.  As such, without any competent evidence to show that the Veteran suffered additional disability due to the VA's alleged failure to notify the Veteran of an alleged product recall, or due to the use of the product, or that any of these alleged factors were due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA, the argument must fail.  A simple statement by the Veteran that VA failed to notify the Veteran of a product recall cannot constitute competent evidence sufficient to substantiate his claim.  

With respect to the Veteran's argument that additional disability was caused by VA's failure to remove a surgical clip during his August 24, 2007 surgery/subsequent VA hernia surgeries, the evidence shows that the first time the surgical clip was noted was during a July 2014 VA CT scan of the pelvis (which notes the presence of a surgical slip at the splenic hilum).  The evidence does not suggest that surgical clips were used during the 2007 surgeries (instead, the records show that sutures were used), and the Veteran had two subsequent abdominal surgeries, one in November 2008 (incision and drainage of abdominal wall abscess and removal of stitches from previous surgery) and another in July 2010 (incision of soft tissue abscess, complicated or deep) at a private hospital (University Health System, which is not associated with VA).  VA treatment records reflect that a May 2008 CT scan of the abdomen shows that no surgical clip was present.  Additionally, the clip was not noted to be present at the outset of the July 2010 surgery.  Therefore, there are two intervening surgery events (in 2008 and 2010) which occurred between the time of the 2007 VA hernia repair surgeries and the 2014 CT scan showing a surgical clip was found at the splenic hilum.  Notably, the June 2015 VA opinion notes that sponge, sharps, and instrument counts were accurate after all VA surgeries.  Therefore, there is no competent evidence that the surgical clip was left in the Veteran's abdomen during the August 24, 2007 or subsequent VA hernia repair surgeries or that the surgical clip caused additional disability.  The competent evidence shows that the sutures were infected (not any surgical clip), and caused the abscess, and that this is a very common and foreseeable risk to the specific surgery at issue.  

For the following reasons, application of the law to the above facts warrants denial of the claim for entitlement to compensation benefits under 38 U.S.C.A. § 1151 for abdominal abscess as a result of incarcerated ventral hernia repair surgery performed at a VA medical facility on August 24, 2007.  The June 2015 VA medical opinion was based on a thorough and careful review of the claims file and was consistent with the evidence therein.  The examiner thoroughly addressed the Veteran's contentions and provided adequate rationales for his findings, explaining that the Veteran's infection and abscess are very common occurrences in the specific surgery that the Veteran underwent, and are not the result of carelessness, negligence, lack of proper skill, error in judgment, fault on the part of VA, or an event not reasonably foreseeable.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (most of the probative value of a medical opinion comes from its reasoning).There is no contrary medical opinion in the evidence of record.  

The Board must also consider the lay evidence.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to the relationship between his VA hernia repair surgery/surgeries and his abdominal abscess, is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that the Veteran is competent to offer an opinion on this complex medical question, the specific, reasoned opinion of the VA examiner who provided the June 2015 VA opinion is of greater probative weight than the Veteran's more general lay assertions.  

In sum, although the Board finds that the Veteran incurred an additional disability, abdominal abscess, following his August 24, 2007 incarcerated ventral hernia repair surgery, there is no evidence that this was the result of any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA or due to an event not reasonably foreseeable.  On the contrary, the Board finds ample evidence that the Veteran had already been notified of the risk of infection, and an abscess is a reasonably foreseeable event.  Additionally, as the Veteran's contention that he did not provide informed consent as to the surgeries or the use of cadaver skin, the competent medical evidence of record, the June 2015 VA examiner's opinion, notes that this is not the case.  Finally, his claims that VA is liable because he was not informed that AlloDerm mesh was recalled or that a surgical clip left in his abdomen during the VA surgery are unsubstantiated.  

The benefit of the doubt doctrine is therefore not for application, and the Veteran's claim for entitlement to compensation for abdominal abscess pursuant to 38 U.S.C.A. § 1151 must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for abdominal abscess as a result of incarcerated ventral hernia repair surgery performed at a VA medical facility on August 24, 2007 is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


